Title: To James Madison from James Monroe, 18 December 1784
From: Monroe, James
To: Madison, James


Dear Sir
Trenton Decr. 18th. 1784.

Yours of the 4th. inst. I have recd. Congress are now closely engag’d in very important business. Reports upon our affairs with G. B. Spain & our foreign affrs. in general have been presented & alternately acted on. To adjust the points of variance between us & the former Court. It seems to be the general opinion that a Minister shod. be sent there, that it would tend to conciliate the disposition of either to the other, effect the settlement of those points & avert the evils wh., if things remain long in their present state, threaten both parties, that it is more honorable to both that they shod. be adjusted in one of our capitals & that we owe that respect to the elder party. We have had no official communications but those with wh. you are already possess’d on the subject. Docr. Franklin hath thro’ Mr. Laurens & Fayette desir’d permission to return home which will of course be granted. The claim of Spain to the exclusive navigation of the Missisippi &ca had been presented to our view before the instructions from Virginia arriv’d, in a note from Marbois covering a letter from Rondon with the extract of a letter from Don Galvez. Mr. Marbois assures us of the pleasure with wh. the K. of France will see measures taken to co[n]solidate & maintain a good understanding between U. S. & Spain altho’ the letter & the extract were from people unknown to us still the manner in wh. they come entitled them to our attention, I mean the contents. At the same time therefore that it was thot. necessary to make a polite return to the note it seem’d to be generally agreed that measures shod. be taken with the Ct. of Spain for the amicable settlement of those points; and that a Minister shod. also be sent there. The question then arose how shall these several negotiations be carried on & by whom, the gentn. now in office or shall others be appointed. [Laurens] R. R. Livingston & all those who were averse to new appointments (the affrs. with Spain being first before us) were for evading the question, whether new appointments shod. or not take place, & appointing Mr. Jefferson immediately to the Court of Spain in support of wh. they urg’d the particular qualification of Mr. Jefferson for that business. The object of the two former was readily perceiv’d. The two Courts of G B & F wod. then be open. The first is I believe contented with his present station, the salary of wh. will I think be rais’d & some other matters so settled as to accommodate him, but the latter wod. willingly serve the U. S. at either of those Cts. It was therefore in opposition to this urg’d that for the more permanent interests of the U. States, if we were to be represented only at two Courts it had better be at those of F & G. B than any others; that the minister station’d at each migh[t] make occasional trips elsewhere & return, that in the magnitude of the question & the urgency of it that of G. Britain was the first object before us, that the regular way was to take up the whole together; first give Franklin permission to return & in respect to that Court supply his place, that then the question wod. com[e] regularly before us, shall Jefferson & Adams transact our other busines[s] with the other Courts or shall we appoint others, that those who were averse to other appointments wod. derive advantage fro[m] bringing it on in this manner, for then each point wod. stand fairly on its own ground & be determin’d by its ixpedience. After very long debate it was carried that a minister shall be appointed & sent to the Court of Spain instructed & ca. The decision of the house, in the point upon wh. it turn’d was, tha[t] he shod. be appointed from the Continent, but those in office are not precluded from the vote. They are however not in nomination. R. R. Livingston, Govr. Johnson of Mary[land] R. H. Lee & some others are. R. H. Lee earnestly advocated the appointment of Jefferson to the Court of Spain only in my opinion to open those of G. Britain & France to himself & friends among whom are R. R. Livingston & Arthur Lee. He reprehends highly the opposition the other Delegates made to it, talks of the superior urgency of the affairs of Spain to us & ca. Fayette & Marbois assur’d me that Jefferson had been well recd. in the Court of France & that it was their wish he shod. succeed Franklin. R. H. Lee hath hitherto giv[en] all the opposition in his power to this appointment & will continue to do it untill opposition will be vain wh. I think will be the case. Arthur Lee is in the nomination for the Treasury bd. by Mr. Gerry & Mr. Mercer by a delegate from Georgia. In a late ballot Osgood had 6 votes, Mercer, 5 votes & Arthur Lee two, Virginia votes for Mercer & seem’d inclin’d to suffer A. Lee to retire from the publick serv[ice] in the opinion it will be advantageous to the publick. It is propos’d to recommend it to the States to invest Congress with the power to regulate the commercial intercourse of the States with other powers, without wh. it is thought impracticable to comply with our ingagements in tre[aty] or derive any advantage from them as a nation, to regulate the duties upon imports & exports, by wh. if wise regulations are adopted, we may take some share in the carr[y]ing trade by giving priviledges to our own citizens in the exp[or]tation wh. may incourage the merchants of the U. S. to imploy natives as navigators as well as the merchts of other countries to take in partnership those of the States. To enable us further to act in concert in the measures wh. may be found necessary to counteract the policy of the power[s] with whom we have not treaties of commerce: propositions to this effect are before a committee. The regulation & revenue are seperated from each other, the latter will go to the States unless conceded to the U. S. for particular purposes by each particular State. As a citizen & a lawyer I am pleas’d with the regulation taking place in the judicial department. I am yrs. very sincerely
Jas. Monroe
P. S. I heartily wish we had a better cypher, as it is dangerous to trust those subjects upon wh. I wish most confidentially to correspond with you thus to chance & the curiosity of vicious or idle people. In this place I cannot procure a scribe, can you in Richmond?
